Citation Nr: 1633354	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-28 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance for the year 2013.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to April 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Baltimore, Maryland that denied the Veteran's request for a clothing allowance for the year 2013.


FINDING OF FACT

Because of a service-connected back disability, the Veteran wears a back brace and because of service-connected bilateral knee disabilities, the Veteran wears knee braces. 


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have been met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability due to loss or loss of use of a hand or foot, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which tends to wear out or tear the clothing of the veteran; or where the Under Secretary for Health or a designee certifies that the veteran, because of a service-connected disability, wears or uses a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.

The Under Secretary for Health designee is the Prosthetic Representative. See VHA Handbook 1173.15 paragraph 5.c (Issued May 14, 2015).  If a clinical determination is required pursuant to VHA Handbook 1173.15 paragraph 6, then the Under Secretary for Health designee will be the appropriate clinician (e.g., VHA clinician, Prosthetist, or Orthotist, or Pharmacist). Id. 

To determine that a Veteran is entitled to the allowance, the Under Secretary for Health designee must find and document that:

(1) The use of the prosthetic, orthopedic appliance, or skin medication is medically  necessitated for a service-connected disability or disabilities;
(2) The prosthetic, orthopedic appliance, or skin medication meets the definition in  this Handbook; and 
(3) The prosthetic or orthopedic appliance tends to wear out or tear the clothing of the Veteran or the skin medication causes irreparable damage (e.g., permanent irreversible staining, bleeding or damage not removable with laundering or dry cleaning) to the Veteran's outer garments.

See VHA Handbook 1173.15 paragraph 5.c (1)-(3).

Prosthetic/orthopedic appliances are defined as aids, parts or accessories required to replace, support, or substitute for impaired or missing anatomical parts of the body. See VHA Handbook 1173.15 paragraph 2.a.

If insufficient medical evidence of record exists to award the claim, then a clinical review or physical evaluation of the prosthetic, orthopedic appliance, or skin medication is warranted. See VHA Handbook 1173.15 paragraph 6.a.

The treating physician will re-evaluate the Veteran to determine whether the prosthetic, orthopedic appliance or skin medication is still medically necessary for their service-connected disability. Annual re-evaluation of the Veteran's prosthetic, orthopedic appliance or skin medication is recommended. For unusual circum-stances veterans can submit pictures to certify their prescribed prosthetic, orthopedic appliance or skin medication causes wear, tear or irreparable staining. Submission of pictures by the Veteran is considered sufficient evidence. See VHA Handbook 1173.15 paragraph 6.b.

The Veteran's service-connected disabilities do not result in loss of use of a foot or involve medication prescribed for a skin disability.  Therefore, the Veteran is entitled to a clothing allowance if the Under Secretary for Health or a designee certifies that the Veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  38 C.F.R. § 3.810(a)(1) (2015).

The Veteran is service-connected for degenerative arthritis of the spine and osteoarthritis of the right and left knees.  The evidence reflects that he has been given a back brace and knee braces by the VA for his disabilities.

At his August 2015 Board hearing the Veteran testified he has worn the same type of back and knee braces since 2012.  He explained that the material of the braces is soft with rigid panels and that the braces attach using a hook and loop fastener.  The Veteran stated that the rough part of the tabs stick out and catch on his clothing, including when sitting and standing, causing wear and tear on his shirts and pants.  He submitted photos of a pair of pants showing wear in the knee area.

The Veteran's claim was denied in September 2013 by the Acting Chief of the Prosthetics Treatment Center at the Baltimore VA Medical Center, who found that the type of braces used by the Veteran do not cause wear and/or tear to clothing or outer garments as they are fabric covered.

The Board notes that the controlling regulation pertaining to clothing allowance benefits cited above does not require that a brace have no fabric covering; it simply indicates that it must tend to wear and tear clothing.  38 C.F.R. § 3.810(a)(1).  The VHA handbook indicates that fabric covered braces are examples of items that generally do not tend to tear or wear clothing.  VHA Handbook 1173.15 sec. 8 (b).  However, the list is not dispositive, but instead is only a guide in making the ultimate determination in a clothing allowance claim. See VHA Handbook 1173.15, para. 8.  As noted above, the Veteran has submitted photographs illustrating the pulling on the pants and resulting tears in his pants from the use of the braces.  Submission of pictures by the Veteran is considered sufficient evidence of wear and tear. See VHA Handbook 1173.15 paragraph 6.b.  Additionally, the Veteran provided sworn testimony as to the effect of his braces on his clothing.  While the Acting Chief, Prosthetics Treatment Center considered the type of brace, it did not consider the subsequent statements of the Veteran describing the wear and tear nor did it consider the photographic evidence of wear and tear.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).

By resolving all material issues of fact and law in his favor, the Board finds that entitlement to an annual clothing allowance is warranted.  Accordingly, the claim is granted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

An annual VA clothing allowance for the year 2013 is granted.




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


